PER CURIAM.
Maurice D. Buckner appeals the district court’s order dismissing without prejudice his 42 U.S.C. § 1983 (2000) complaint for failure to state a claim pursuant to 28 U.S.C. § 1915A. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Buckner v. Harper, No. CA-02-1029-7 (W.D.Va. Oct. 31, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.